DETAILED ACTION
In the response filed June 21, 2021, Applicant amended claims 1, 8, and 15; canceled claims 4 and 11.  Claims 1-3, 5, 7-10, 12, 14-17, 19, and 21-24, are pending in the current application. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 26, 2021, was filed after the mailing date of the application on May 11, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim 15 was rejected under 35 U.S.C. 112(b) as being indefinite.  Examiner thanks the Applicant for revising and amending the claim language and hereby withdraws the rejection from the previous Office action.

Applicant’s arguments for claims 1-3, 5, 7-10, 12, 14-17, 19, and 21-24, with respect to the 35 U.S.C. 112(a) rejection have been considered but unpersuasive.  The specification fails to indicate (i.e. fails to provide the necessary algorithm, description of steps, flowcharts, etc.) for even what a confidence value is.  The disclosure merely suggests a determination of a confidence value.  However, it is unclear how different factors are associated, or what a confidence value is.  For example, given a pricing policy applied to an item, how are calculations made to determine a 


Applicant’s arguments for claims 1-20 with respect to the 35 U.S.C. 101 rejection have been considered but unpersuasive.  
Applicant argues the claims do not fall within any example or enumerated subgroups of the three groupings of abstract ideas.  Examiner respectfully disagrees.  These steps, under broadest reasonable interpretation, describe or set-forth identifying and determining pricing distributions of items based on customer interactions with the items on a website, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
Applicant argues the steps are not directed to “commercial or legal interactions.”  Examiner respectfully disagrees. The claim limitations of “identify a first set of items,” “identify a first time slot from a plurality of time slots for publishing the first set of items on a website based on predefined instructions publishing the first set of items during the first time slot,” “identify a first subset of substitutable items and a second subset of substitutable items from the first set of items based on one or more item substitution rules;” describe the steps of determining 
In addition, the steps of “assign the first subset of substitutable items with a first pricing policy and the second subset of substitutable items with a second pricing policy;” “determine pricing distribution data based on monitoring customer interaction with the published first subset of substitutable items and the published second subset of substitutable items, the pricing distribution data comprising a confidence value associated with at least one item of the first set of items;” and “determine the confidence value exceeds a predefined threshold,” also describe the steps of determining user interactions that determine a pricing policy for items to purchase by a user (i.e., advertising, marketing or sales activities or behaviors).
Applicant argues that the claims of the application are similar to the claims of Example 37 in the 2019 PEG (Pg. 24).  Examiner respectfully disagrees.  Claim 2 of Example 37 recites claim language such as "receiving, via the GUI, a user selection to organize each icon based on a specific criteria," "determining the amount of use of each icon using a processor," and "automatically moving the most used icons to a position on the GUI."  No language in the claims specify any limitations such as organizing icons based on criteria, determining use of icons, or automatically moving used icons on a GUI.  The argument that publishing an item on a website is analyzed under Step 2A, Prong 2.  The recited additional elements of “publish the first subset of substitutable items,” “publish the second subset of substitutable items…on the website;” and “publish the at least one item with the associated first or second pricing policy on the website permanently,” serve merely to generally link the use of the judicial exception to a particular technological environment or field of use.  Specifically, they serve to limit the application of the abstract idea to the use of a generic computer.  This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer."  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application.  See MPEP 2106.05(g).  As such, Applicant’s arguments remain unpersuasive.
Applicant argues that the additional limitations include technical features and solves actual technical problems as they are put into practical applications and thus should be eligible.  Examiner respectfully disagrees.  With respect to the "improvement" consideration, the alleged improvements are non-technical subjective/abstract improvements, not technical improvements to computers or technological processes.  Item pricing systems incorporating a user’s actions to provide optimized pricing distribution to the user is, if anything, a business “improvement” (e.g., optimizing customer responses, improving business goals and customer experience).  An online pricing system is not a computer, technology, or technological environment.  The idea of optimized product pricing is not a patent eligible “improvement.”  That a computer is used to select and provide the advertisements serves merely to implement the abstract idea on a generic computer.  
As detailed above, Claim 1 of Example 37 recites claim language such as "receiving, via the GUI, a user selection to organize each icon based on a specific criteria, wherein the specific criteria is an amount of use of each icon."  No language in the claims specify any limitations such as organizing icons based on criteria, determining use of icons, or automatically moving used icons on a GUI.  The claims require "publishing the first set of items during the first time slot" and "wherein the monitored customer interaction comprises at least one of receiving an 
As discussed in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using a “system comprising: a memory storing instructions; and at least one processor configured to execute the instructions,” is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
As discussed in “Step 2A – Prong 2,” the recited additional elements of “publish the first subset of substitutable items,” “publish the second subset of substitutable items…on the website;” and “publish the at least one item with the associated first or second pricing policy on the website permanently,” serve merely to generally link the use of the judicial exception to a particular technological environment or field of use.  These limitations therefore do not qualify as “significantly more.”   See MPEP 2106.05(g).
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
Use of a generic computer does not transform this idea a patent eligible “improvement.”  Examiner has specifically explained how the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.  As such, Applicant’s arguments remain unpersuasive and the 35 U.S.C. 101 rejection is hereby maintained. 

Applicant’s arguments for claims 1-3, 5, 7-10, 12, 14-17, 19, and 21-24, with respect to the 35 U.S.C. 103 rejection have been considered but are unpersuasive.  
Applicant argues Seki does not disclose “identify a first set of items from a plurality of items based on one or more item pricing policies.”  Examiner respectfully disagrees.  Seki discloses a number of products or items (Product ID 01, 02, 03, “a first set of items from a plurality of items”) and each item is given a specific pricing policy (Col. 6: Lines 49-53; Table 22).
Applicant argues Seki does not disclose “identify a first time slot from a plurality of time slots for publishing the first set of items on a website based on predefined instructions publishing the first set of items during the first time slot.”  Examiner respectfully disagrees.  Seki discloses a start time for items (Col. 9: Lines 45-46) and a specific time condition to be set as a parameter (Col. 8: Lines 12-15) to publish a product from predefined instructions (“maintain current price – 
Applicant argues Seki nor Ouimet does not disclose “publish the first subset of substitutable items assigned with the first pricing policy over the first time slot on the website and publish the second subset of substitutable items assigned with the second pricing policy over the first time slot on the website.”  Examiner respectfully disagrees.  Seki discloses a start time for items (Col. 9: Lines 45-46) and a specific time condition to be set as a parameter (Col. 8: Lines 12-15) to publish a product from predefined instructions (“maintain current price – Next_T 12:59 PM).  Seki also discloses displaying or publishing a first set of items on a website based on predefined instructions (Col. 12: Lines 3-6).  Ouimet teaches publish the first subset of substitutable items assigned with the first pricing policy over the first time slot on the website and publish the second subset of substitutable items assigned with the second pricing policy over the first time slot on the website (Par. [0154], substitute items are displayed on deal page).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sales management system of Seki to include the pricing distribution abilities of Ouimet as a need exists for retailers to increase sales, revenue and profit (Ouimet, Par. [0006]).  It would have been recognized that applying the technique of Ouimet to the teachings of Seki would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.  As such, Seki and Ouimet teaches “publish the first subset of substitutable items assigned with the first pricing policy over the first time slot on the 
Applicant argues Seki does not disclose “wherein the monitored customer interaction comprises at least one of: receiving an indication to purchase any of the first subset of substitutable items and second subset of substitutable items on the website, clicking on any of the first subset of substitutable items or second subset of substitutable items on the website, or adding any of the first subset of substitutable items and second subset of substitutable items to a shopping cart associated with the website.”  Examiner respectfully disagrees.  Seki discloses wherein the monitored customer interactions comprise at least one of purchasing of the first subset of substitutable items and second subset of substitutable items on the website, clicking of the first subset of substitutable items and second subset of substitutable items on the website, and adding the first subset of substitutable items and second subset of substitutable items in a shopping cart of the website (Fig. 12-13; Col. 12: Lines 3-6, Lines 42-44, clicking of purchase button is determined and recorded in the system).
Applicant’s arguments for claims 1-3, 5, 7-10, 12, 14-17, 19, and 21-24, with respect to the 35 U.S.C. 103 rejection have been considered but are unpersuasive.  As such, the rejection of claims 1-3, 5, 7-10, 12, 14-17, 19, and 21-24, under 35 U.S.C. 103 is hereby maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5, 7-10, 12, 14-17, 19, and 21-24, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  The requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent, and sets forth the minimum requirements for the quality and quantity of information that must be contained in the patent to justify the grant.
In accordance with section 2161.01 I. of the MPEP, “original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function.  Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06).  In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a Id.”  This may include disclosure of the hardware and software required to perform a claimed function including the "necessary steps for implementing the claimed function" (e.g. an algorithm, description of steps, flowcharts, etc.).  “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”  See MPEP 2161.01 I.
The specification merely reiterates at several locations that items with pricing policies are published after determining pricing distribution data comprising a confidence value (Current application, Par. [0087], [0089], and [0090]). Paragraph [0087] suggests pricing distribution data may include a confidence value associated with each of the items in the first set of items and the confidence value is compared to a threshold value.  Paragraph [0089] suggests the threshold is a pre-defined value and then details what happens if a confidence value exceeds or does not exceed the threshold.  Paragraph [0090] presents an example of a confidence value of 60% and a threshold value of 40%, and what happens when the confidence value exceeds the threshold value.
Significantly, the specification fails to indicate (i.e. fails to provide the necessary algorithm, description of steps, flowcharts, etc.) for what a confidence value is.  The disclosure merely suggests a determination of a confidence value.  However, it is unclear how different 
Each of the dependent claims ultimately depend from one of these claims, inherit these limitations, and therefore similarly contain subject matter that lacks adequate written description support.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-10, 12, 14-17, 19, and 21-24, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-3, 5, 7, and 22 are drawn to a system, claims 8-10, 12, 14, and 23 are drawn to a method, and claims 15-17, 19, 21, and 24, are drawn to a system, each of which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (representative of independent claims 8 and 15) recites/describes the following steps:
“identify a first set of items from a plurality of items based on one or more item pricing policies;”
“identify a first time slot from a plurality of time slots for publishing the first set of items on a website based on predefined instructions publishing the first set of items during the first time slot,” 
“identify a first subset of substitutable items and a second subset of substitutable items from the first set of items based on one or more item substitution rules;”
“assign the first subset of substitutable items with a first pricing policy and the second subset of substitutable items with a second pricing policy;”

“wherein the monitored customer interaction comprises at least one of: receiving an indication to purchase any of the first subset of substitutable items and second subset of substitutable items on the website, clicking on any of the first subset of substitutable items or second subset of substitutable items on the website, or adding any of the first subset of substitutable items and second subset of substitutable items to a shopping cart associated with the website;” and
“determine the confidence value exceeds a predefined threshold.”
These steps, under broadest reasonable interpretation, describe or set-forth identifying and determining pricing distributions of items based on customer interactions with the items on a website, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the 

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: a “system comprising: a memory storing instructions; and at least one processor configured to execute the instructions,” (claims 1, 8, and 15).  
The claims recite the additional elements/limitations of: a “publish the first subset of substitutable items,” “publish the second subset of substitutable items…on the website;” and “publish the at least one item with the associated first or second pricing policy on the website permanently,” (claims 1, 8, and 15).  
The requirement to execute the claimed steps/functions using a “system comprising: a memory storing instructions; and at least one processor configured to execute the instructions,” is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any 
The recited additional elements of “publish the first subset of substitutable items,” “publish the second subset of substitutable items…on the website;” and “publish the at least one item with the associated first or second pricing policy on the website permanently,” serve merely to generally link the use of the judicial exception to a particular technological environment or field of use.  Specifically, they serve to limit the application of the abstract idea to the use of a generic computer.  This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer."  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application.  See MPEP 2106.05(g).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2, 3, 5, 7, 9, 10, 12, 14, 16, 17, 19, and 21-24, fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2, 3, 5, 7, 9, 10, 12, 14, 16, 17, 19, and 21-24, are further part of the abstract 
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using a “system comprising: a memory storing instructions; and at least one processor configured to execute the instructions,” is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
As discussed above in “Step 2A – Prong 2,” the recited additional elements of “publish the first subset of substitutable items,” “publish the second subset of substitutable items…on the website;” and “publish the at least one item with the associated first or second pricing policy on the website permanently,” serve merely to generally link the use of the judicial exception to a 
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
e.g., mere data gathering, post-solution activity).
Dependent claims 2, 3, 5, 7, 9, 10, 12, 14, 16, 17, 19, and 21-24, fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2, 3, 5, 7, 9, 10, 12, 14, 16, 17, 19, and 21-24, are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-10, 12, 14-17, 19, and 21-24, are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US Pat. No. 8,521,605 B1), hereinafter Seki, in view of Ouimet (US Pub. No. 2013/0325653 A1).
Regarding claim 1, Seki discloses a computer-implemented system for experimentation of e-commerce pricing distribution based on time-interleaving, the system comprising: a memory storing instructions; and at least one processor configured to execute the instructions to: identify a first set of items from a plurality of items based on one or more item pricing policies (Col. 6: Lines 49-53; Table 22; Product ID 01, 02, 03, “a first set of items from a plurality of items”);
identify a first time slot (Col. 6: Line 28, predetermined time”) from a plurality of time slots for publishing the first set of items on a website based on predefined instructions (Col. 9: Lines 45-46; Col. 8: Lines 12-15; “maintain current price – Next_T 12:59 PM) publishing the first set of items during the first time slot (Col. 12: Lines 42-44), further comprising: assign the first subset of substitutable items with a first pricing policy (Fig. 13; Col. 12: Lines 22-25, first 
wherein the monitored customer interactions comprise at least one of purchasing of the first subset of substitutable items and second subset of substitutable items on the website, clicking of the first subset of substitutable items and second subset of substitutable items on the website, and adding the first subset of substitutable items and second subset of substitutable items in a shopping cart of the website (Fig. 12-13; Col. 12: Lines 3-6, Lines 42-44, clicking of purchase button is determined and recorded in the system).  
Seki does not explicitly disclose identify a first subset of substitutable items and a second subset of substitutable items from the first set of items based on one or more item substitution rules; 
publish the first subset of substitutable items assigned with the first pricing policy over the first time slot on the website and publish the second subset of substitutable items assigned with the second pricing policy over the first time slot on the website; 
determine pricing distribution data based on monitoring customer interaction with the published first subset of substitutable items and the published second subset of substitutable items, the pricing distribution data comprising a confidence value associated with at least one item of the first set of items; 
determine the confidence value exceeds a predefined threshold; and 
publish the at least one item with the associated first or second pricing policy on the website permanently.

publish the first subset of substitutable items assigned with the first pricing policy over the first time slot on the website and publish the second subset of substitutable items assigned with the second pricing policy over the first time slot on the website (Par. [0154], substitute items are displayed on deal page); 
determine pricing distribution data based on monitoring customer interaction with the published first subset of substitutable items and the published second subset of substitutable items, the pricing distribution data comprising a confidence value associated with at least one item of the first set of items (Par. [0118], final price of items determined, pricing distribution data for products); 
determine the confidence value exceeds a predefined threshold (Par. [0131], decision threshold determined); and 
publish the at least one item with the associated first or second pricing policy on the website permanently (Par. [0119], final product offered, displayed with final price).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sales management system of Seki to include the pricing distribution abilities of Ouimet as a need exists for retailers to increase sales, revenue and profit (Ouimet, Par. [0006]).  It would have been recognized that applying the technique of Ouimet to the teachings of Seki would have yielded predictable results because the level of 
Regarding claim 2, Seki discloses wherein the instructions further cause the processor to: identify a second time slot from the plurality of time slots for publishing the first set of items on the website based on the predefined instructions, publishing the first set of items during the second time slot, further comprising: identify a third subset of substitutable items and a fourth subset of substitutable items from the second set of items based on the one or more item substitutions rules (Col. 12: Lines 42-44); 
assign the third subset of substitutable items with the first pricing policy and the fourth subset of substitutable items with the second pricing policy (Fig. 13; Col. 12: Lines 22-25, third product subset pricing changed by download policy, “third pricing policy,” and the fourth subset of substitutable items with a fourth pricing policy (Fig. 13; Col. 12: Lines 25-30, fourth product subset pricing changed by fourth policy). 
Seki does not explicitly disclose publish the third subset of substitutable items assigned with the first pricing policy over the second time slot on the website and publishing publish the fourth subset of substitutable items assigned with the second pricing policy over the second time slot on the website (Par. [0154], substitute items are displayed on deal page); and determine pricing distribution data based on monitoring customer interaction with the published third subset of substitutable items and the published fourth subset of substitutable items (Par. [0118], final price of items determined, pricing distribution data for products).
Ouimet teaches publish the third subset of substitutable items assigned with the first pricing policy over the second time slot on the website and publishing publish the fourth subset of substitutable items assigned with the second pricing policy over the second time slot on the 
Regarding claim 3, Seki does not explicitly disclose wherein the one or more item substitution rules comprise at least one of two or more items from the first set of items that are identified to be of a same category but from different brands or two or more items from the first set of items that are identified to be in the same category but have opposite sales patterns based on stored sales history data.  Ouimet teaches wherein the one or more item substitution rules comprise at least one of two or more items from the first set of items that are identified to be of a same category but from different brands or two or more items from the first set of items that are identified to be in the same category but have opposite sales patterns based on stored sales history data (Par. [0076], alternate, related items determined according to related product attribute, “substitution rules”).  It would have been recognized that applying the technique of Ouimet to the teachings of Seki would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.
Regarding claim 5, Seki does not explicitly disclose wherein the pricing distribution data comprise at least one of a difference between actual sales amount of at least one item from the first set of items during the first time slot and an expected sales amount of the at least one item without applying the respective first or second pricing policies or a confidence value associated with the at least one item of the first set of items.
Ouimet teaches wherein the pricing distribution data comprise at least one of a difference between actual sales amount of at least one item from the first set of items during the first time slot and an expected sales amount of the at least one item without applying the respective first or second pricing policies or a confidence value associated with the at least one item of the first set of items (Par. [0131], decision threshold determined).  It would have been recognized that applying the technique of Ouimet to the teachings of Seki would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.
Regarding claim 7, Seki discloses wherein the instructions further cause the processor to: display the first subset of substitutable items with the first pricing policy and display the second subset of substitutable items with the second pricing policy on the website, upon publishing of the first subset of substitutable items and the second subset of substitutable items (Col. 12: Lines 42-44), 
wherein the first pricing policy comprises one or more of applying a discount on the listed item price of at least one of the first subset of substitutable items, providing coupons to customers upon purchasing of one of the first subset of substitutable items, or providing cashbacks to customers upon purchasing of one of the first subset of substitutable items or the second subset of substitutable items (Fig. 13; Col. 12: Lines 22-25, first product subset pricing 
Regarding claim 22, Seki does not explicitly disclose wherein assigning the first subset of substitutable items with a first pricing policy and the second subset of substitutable items with a second pricing policy comprises: applying affinity rules to the first subset of substitutable items and to the second subset of substitutable items; identifying a batch of items from the first set of items that are regularly purchased together based on stored sales history data; applying one of the first pricing policy and the second pricing policy to one item of the batch of items. Ouimet teaches wherein assigning the first subset of substitutable items with a first pricing policy and the second subset of substitutable items with a second pricing policy comprises: applying affinity rules to the first subset of substitutable items and to the second subset of substitutable items; identifying a batch of items from the first set of items that are regularly purchased together based on stored sales history data; applying one of the first pricing policy and the second pricing policy to one item of the batch of items (Par. [0076], alternate, related items determined according to related product attribute, “substitution rules”).  It would have been recognized that applying the technique of Ouimet to the teachings of Seki would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.
Regarding claim 8, Seki discloses a computer implemented method for experimentation of e-commerce pricing distribution based on time-interleaving, the method comprising: identify a first set of items from a plurality of items based on one or more item pricing policies (Col. 6: Lines 49-53; Table 22; Product ID 01, 02, 03, “a first set of items from a plurality of items”);

wherein the monitored customer interactions comprise at least one of purchasing of the first subset of substitutable items and second subset of substitutable items on the website, clicking of the first subset of substitutable items and second subset of substitutable items on the website, and adding the first subset of substitutable items and second subset of substitutable items in a shopping cart of the website (Fig. 12-13; Col. 12: Lines 3-6, Lines 42-44, clicking of purchase button is determined and recorded in the system).  
Seki does not explicitly disclose identify a first subset of substitutable items and a second subset of substitutable items from the first set of items based on one or more item substitution rules; 
publish the first subset of substitutable items assigned with the first pricing policy over the first time slot on the website and publish the second subset of substitutable items assigned with the second pricing policy over the first time slot on the website; 
determine pricing distribution data based on monitoring customer interaction with the published first subset of substitutable items and the published second subset of substitutable 
determine the confidence value exceeds a predefined threshold; and 
publish the at least one item with the associated first or second pricing policy on the website permanently.
Ouimet teaches identify a first subset of substitutable items and a second subset of substitutable items from the first set of items based on one or more item substitution rules (Par. [0076], alternate, related items determined according to related product attribute, “substitution rules”); 
publish the first subset of substitutable items assigned with the first pricing policy over the first time slot on the website and publish the second subset of substitutable items assigned with the second pricing policy over the first time slot on the website (Par. [0154], substitute items are displayed on deal page); 
determine pricing distribution data based on monitoring customer interaction with the published first subset of substitutable items and the published second subset of substitutable items, the pricing distribution data comprising a confidence value associated with at least one item of the first set of items (Par. [0118], final price of items determined, pricing distribution data for products); 
determine the confidence value exceeds a predefined threshold (Par. [0131], decision threshold determined); and 
publish the at least one item with the associated first or second pricing policy on the website permanently (Par. [0119], final product offered, displayed with final price).

Regarding claim 9, Seki discloses wherein the instructions further cause the processor to: identify a second time slot from the plurality of time slots for publishing the first set of items on the website based on the predefined instructions, publishing the first set of items during the second time slot, further comprising: identify a third subset of substitutable items and a fourth subset of substitutable items from the second set of items based on the one or more item substitutions rules (Col. 12: Lines 42-44); 
assign the third subset of substitutable items with the first pricing policy and the fourth subset of substitutable items with the second pricing policy (Fig. 13; Col. 12: Lines 22-25, third product subset pricing changed by download policy, “third pricing policy,” and the fourth subset of substitutable items with a fourth pricing policy (Fig. 13; Col. 12: Lines 25-30, fourth product subset pricing changed by fourth policy). 
Seki does not explicitly disclose publish the third subset of substitutable items assigned with the first pricing policy over the second time slot on the website and publishing publish the fourth subset of substitutable items assigned with the second pricing policy over the second time slot on the website (Par. [0154], substitute items are displayed on deal page); and determine pricing distribution data based on monitoring customer interaction with the published third 
Ouimet teaches publish the third subset of substitutable items assigned with the first pricing policy over the second time slot on the website and publishing publish the fourth subset of substitutable items assigned with the second pricing policy over the second time slot on the website; and determine pricing distribution data based on monitoring customer interaction with the published third subset of substitutable items and the published fourth subset of substitutable items.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sales management system of Seki to include the pricing distribution abilities of Ouimet as a need exists for retailers to increase sales, revenue and profit (Ouimet, Par. [0006]).  It would have been recognized that applying the technique of Ouimet to the teachings of Seki would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.
Regarding claim 10, Seki does not explicitly disclose wherein the one or more item substitution rules comprise at least one of two or more items from the first set of items that are identified to be of a same category but from different brands or two or more items from the first set of items that are identified to be in the same category but have opposite sales patterns based on stored sales history data.  Ouimet teaches wherein the one or more item substitution rules comprise at least one of two or more items from the first set of items that are identified to be of a same category but from different brands or two or more items from the first set of items that are identified to be in the same category but have opposite sales patterns based on stored sales history data (Par. [0076], alternate, related items determined according to related product 
Regarding claim 12, Seki does not explicitly disclose wherein the pricing distribution data comprise at least one of a difference between actual sales amount of at least one item from the first set of items during the first time slot and an expected sales amount of the at least one item without applying the respective first or second pricing policies or a confidence value associated with the at least one item of the first set of items.
Ouimet teaches wherein the pricing distribution data comprise at least one of a difference between actual sales amount of at least one item from the first set of items during the first time slot and an expected sales amount of the at least one item without applying the respective first or second pricing policies or a confidence value associated with the at least one item of the first set of items (Par. [0131], decision threshold determined).  It would have been recognized that applying the technique of Ouimet to the teachings of Seki would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.
Regarding claim 14, Seki discloses wherein the instructions further cause the processor to: display the first subset of substitutable items with the first pricing policy and display the second subset of substitutable items with the second pricing policy on the website, upon publishing of the first subset of substitutable items and the second subset of substitutable items (Col. 12: Lines 42-44), 

Regarding claim 23, Seki does not explicitly disclose wherein assigning the first subset of substitutable items with a first pricing policy and the second subset of substitutable items with a second pricing policy comprises: applying affinity rules to the first subset of substitutable items and to the second subset of substitutable items; identifying a batch of items from the first set of items that are regularly purchased together based on stored sales history data; applying one of the first pricing policy and the second pricing policy to one item of the batch of items. Ouimet teaches wherein assigning the first subset of substitutable items with a first pricing policy and the second subset of substitutable items with a second pricing policy comprises: applying affinity rules to the first subset of substitutable items and to the second subset of substitutable items; identifying a batch of items from the first set of items that are regularly purchased together based on stored sales history data; applying one of the first pricing policy and the second pricing policy to one item of the batch of items (Par. [0076], alternate, related items determined according to related product attribute, “substitution rules”).  It would have been recognized that applying the technique of Ouimet to the teachings of Seki would have yielded predictable results because the 
Regarding claim 15, Seki discloses a computer-implemented system for experimentation of e-commerce pricing distribution based on time-interleaving, the system comprising: a memory storing instructions; and at least one processor configured to execute the instructions to: identify a first set of items from a plurality of items based on one or more item pricing policies (Col. 6: Lines 49-53; Table 22; Product ID 01, 02, 03, “a first set of items from a plurality of items”);
identify a first time slot (Col. 6: Line 28, predetermined time”) from a plurality of time slots for publishing the first set of items on a website based on predefined instructions (Col. 9: Lines 45-46; Col. 8: Lines 12-15; “maintain current price – Next_T 12:59 PM) publishing the first set of items during the first time slot (Col. 12: Lines 42-44), further comprising: assign the first subset of substitutable items with a first pricing policy (Fig. 13; Col. 12: Lines 22-25, first product subset pricing changed by download policy, “first pricing policy,” and the second subset of substitutable items with a second pricing policy (Fig. 13; Col. 12: Lines 25-30, second product subset pricing changed by second policy);
wherein the monitored customer interactions comprise at least one of purchasing of the first subset of substitutable items and second subset of substitutable items on the website, clicking of the first subset of substitutable items and second subset of substitutable items on the website, and adding the first subset of substitutable items and second subset of substitutable items in a shopping cart of the website (Fig. 12-13; Col. 12: Lines 3-6, Lines 42-44, clicking of purchase button is determined and recorded in the system).  

publish the first subset of substitutable items assigned with the first pricing policy over the first time slot on the website and publish the second subset of substitutable items assigned with the second pricing policy over the first time slot on the website; 
determine pricing distribution data based on monitoring customer interaction with the published first subset of substitutable items and the published second subset of substitutable items, the pricing distribution data comprising a confidence value associated with at least one item of the first set of items; 
determine the confidence value exceeds a predefined threshold; and 
publish the at least one item with the associated first or second pricing policy on the website permanently.
Ouimet teaches identify a first subset of substitutable items and a second subset of substitutable items from the first set of items based on one or more item substitution rules (Par. [0076], alternate, related items determined according to related product attribute, “substitution rules”); 
publish the first subset of substitutable items assigned with the first pricing policy over the first time slot on the website and publish the second subset of substitutable items assigned with the second pricing policy over the first time slot on the website (Par. [0154], substitute items are displayed on deal page); 
determine pricing distribution data based on monitoring customer interaction with the published first subset of substitutable items and the published second subset of substitutable 
determine the confidence value exceeds a predefined threshold (Par. [0131], decision threshold determined); and 
publish the at least one item with the associated first or second pricing policy on the website permanently (Par. [0119], final product offered, displayed with final price).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sales management system of Seki to include the pricing distribution abilities of Ouimet as a need exists for retailers to increase sales, revenue and profit (Ouimet, Par. [0006]).  It would have been recognized that applying the technique of Ouimet to the teachings of Seki would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.
Regarding claim 16, Seki discloses wherein the instructions further cause the processor to: identify a second time slot from the plurality of time slots for publishing the first set of items on the website based on the predefined instructions, publishing the first set of items during the second time slot, further comprising: identify a third subset of substitutable items and a fourth subset of substitutable items from the second set of items based on the one or more item substitutions rules (Col. 12: Lines 42-44); 
assign the third subset of substitutable items with the first pricing policy and the fourth subset of substitutable items with the second pricing policy (Fig. 13; Col. 12: Lines 22-25, third product subset pricing changed by download policy, “third pricing policy,” and the fourth subset 
Seki does not explicitly disclose publish the third subset of substitutable items assigned with the first pricing policy over the second time slot on the website and publishing publish the fourth subset of substitutable items assigned with the second pricing policy over the second time slot on the website (Par. [0154], substitute items are displayed on deal page); and determine pricing distribution data based on monitoring customer interaction with the published third subset of substitutable items and the published fourth subset of substitutable items (Par. [0118], final price of items determined, pricing distribution data for products).
Ouimet teaches publish the third subset of substitutable items assigned with the first pricing policy over the second time slot on the website and publishing publish the fourth subset of substitutable items assigned with the second pricing policy over the second time slot on the website; and determine pricing distribution data based on monitoring customer interaction with the published third subset of substitutable items and the published fourth subset of substitutable items.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sales management system of Seki to include the pricing distribution abilities of Ouimet as a need exists for retailers to increase sales, revenue and profit (Ouimet, Par. [0006]).  It would have been recognized that applying the technique of Ouimet to the teachings of Seki would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.
Regarding claim 17, Seki does not explicitly disclose wherein the one or more item substitution rules comprise at least one of two or more items from the first set of items that are 
Regarding claim 19, Seki does not explicitly disclose wherein the pricing distribution data comprise at least one of a difference between actual sales amount of at least one item from the first set of items during the first time slot and an expected sales amount of the at least one item without applying the respective first or second pricing policies or a confidence value associated with the at least one item of the first set of items.
Ouimet teaches wherein the pricing distribution data comprise at least one of a difference between actual sales amount of at least one item from the first set of items during the first time slot and an expected sales amount of the at least one item without applying the respective first or second pricing policies or a confidence value associated with the at least one item of the first set of items (Par. [0131], decision threshold determined).  It would have been recognized that applying the technique of Ouimet to the teachings of Seki would have yielded predictable results 
Regarding claim 21, Seki discloses wherein the instructions further cause the processor to: display the first subset of substitutable items with the first pricing policy and display the second subset of substitutable items with the second pricing policy on the website, upon publishing of the first subset of substitutable items and the second subset of substitutable items (Col. 12: Lines 42-44), 
wherein the first pricing policy comprises one or more of applying a discount on the listed item price of at least one of the first subset of substitutable items, providing coupons to customers upon purchasing of one of the first subset of substitutable items, or providing cashbacks to customers upon purchasing of one of the first subset of substitutable items or the second subset of substitutable items (Fig. 13; Col. 12: Lines 22-25, first product subset pricing changed by download policy, “first pricing policy,” and the second subset of substitutable items with a second pricing policy (Fig. 13; Col. 12: Lines 25-30, second product subset pricing changed by second policy).
Regarding claim 24, Seki does not explicitly disclose wherein assigning the first subset of substitutable items with a first pricing policy and the second subset of substitutable items with a second pricing policy comprises: applying affinity rules to the first subset of substitutable items and to the second subset of substitutable items; identifying a batch of items from the first set of items that are regularly purchased together based on stored sales history data; applying one of the first pricing policy and the second pricing policy to one item of the batch of items. Ouimet teaches wherein assigning the first subset of substitutable items with a first pricing policy and the second subset of substitutable items with a second pricing policy comprises: applying affinity .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.K./Examiner, Art Unit 3621             

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621